UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA
          v.
                                                         Criminal Action No. 18-213 (CKK)
    FRANCIS BANKINS,
               Defendant



                                   MEMORANDUM OPINION
                                       (April 12, 2019)
         In this criminal action, Defendant Francis Bankins is charged with Unlawful Possession

of a Firearm and Ammunition by a Person Convicted of a Crime Punishable by Imprisonment for

a Term Exceeding One Year in violation of 18 U.S.C. § 922(g)(1). Defendant has moved to

suppress as evidence any and all tangible physical evidence seized by law enforcement officers

on June 11, 2018. Defendant argues that such evidence was seized in violation of the Fourth

Amendment. Specifically, Defendant moves to suppress the recovery of a loaded firearm which

was found in his right pocket during the allegedly unconstitutional search. Accordingly, the

Court must determine whether or not the loaded firearm seized from Defendant was seized in

violation of the Fourth Amendment. If such evidence was unconstitutionally seized, the it must

be suppressed.

         Upon consideration of the pleadings,1 the relevant legal authorities, and the record as a


1
    The Court’s consideration has focused on the following documents:
     • Def.’s Mot. to Suppress Tangible Physical Evidence and Incorporated Memorandum of
         Points and Authorities (“Def.’s Mot.”), ECF No. 12;
     • Gov.’s Opp’n to Def.’s Mot. to Suppress Tangible Evidence (“Gov.’s Opp’n”), ECF No.
         13;
     • Gov.’s Ex. 1, body-worn camera video DVD/CD of MPD Officer Brock Vigil;
     • Gov.’s Ex. 2, photo of Def. on scene;
     • Gov.’s Ex. 3, photo of gun inside Def.’s right jacket pocket on scene;
     • Gov.’s Ex. 4, photo of gun taken out of Def.’s right jacket pocket;
whole, the Court DENIES Defendant’s Motion to Suppress. The Court concludes that the Fourth

Amendment was not violated when a law enforcement officer seized the loaded firearm from

Defendant because the officer conducting the search had a reasonable articulable suspicion that

Defendant was armed and dangerous.

                                     I. FINDINGS OF FACT

         The Court held an evidentiary hearing on Defendant’s motion to suppress on April 4,

2019. The Court has considered the evidence presented during the hearing. In doing so, the Court

considered the demeanor and behavior of the witness on the stand, the witness’s manner of

testifying, whether the witness impressed the Court as truthful, whether the witness impressed

the Court as having an accurate memory and recollection, whether the witness had any motive

for not telling the truth, whether the witness had a full opportunity to observe the matters about

which he testified, and whether the witness had any interest in the outcome of the case, or

friendship or hostility to the other persons concerned with the case. The Court also considered

the reasonableness or unreasonableness and the probability or improbability of the testimony of

the witness in determining whether to accept it as true and accurate, as well as whether the

testimony was contradicted or supported by other credible evidence. The Court has also

considered the pleadings, the footage from officers’ body-worn cameras, and the entire record in

this case.

        The Court credits the testimony of the only witness, Officer Brock Vigil, as follows.



    •   Gov.’s Ex. 5, photo of barrel of gun showing serial number and .357 magnum;
    •   Def.’s Ex. 1, same as Gov.’s Ex. 1;
    •   Def.’s Ex., 2, body-worn camera video DVD/CD of MPD Officer James Love; and
    •   Def.’s Ex., 3, body-worn camera video DVD/CD of MPD Officer Travis Collins.

                                                 2
       The Court makes the following findings of fact. The Court will first make findings of fact

that are relevant to the Defendant’s motion and undisputed and/or uncontroverted by any

evidence, and then make findings as to facts that are relevant and disputed or controverted by

some evidence.

A. The Undisputed or Uncontroverted Relevant Evidence

       The only witness at the evidentiary hearing, Officer Vigil, has worked for the

Metropolitan Police Department for just under 17 years. April 4, 2019 Hr’g Tr. 8: 15. For

approximately three years he has been assigned to the narcotics enforcement unit which

primarily focuses on street-level undercover drug operations. Id. at 8: 17-25.

       On June 11, 2018, Officer Vigil was on duty, driving in an unmarked law enforcement

vehicle with his partner Officer Joseph Harkins. Id. at 10: 3-4. Officer Vigil was wearing a body-

worn camera located at the lower-part of the center of his chest, which he activated when

conducting official business. Id. at 10: 16-17, 12: 1-3. Because the body-worn camera focuses

only straight ahead and is lower than Officer Vigil’s sight-line, the camera does not capture

everything that Officer Vigil sees. Id. at 103: 7-19. His fellow officers were also wearing body-

worn cameras. Id. at 12: 6-8.

       At approximately 5:00 p.m., Officer Vigil and Officer Harkins were called to assist at the

3100 block of Naylor Road Southeast in the District of Columbia. Id. at 12: 16-19. Another

police vehicle, which was in front of Officer Vigil’s vehicle, was operated by Officer Dominique

Tyson, with Officers Travis Collins and James Love accompanying him. Id. at 12: 21-24. Officer

Vigil observed Officer Tyson stop his vehicle and activate its emergency lights. Id. at 13: 1-4.

So, Officer Vigil and Officer Harkins also stopped their vehicle and activated their emergency


                                                 3
lights. Id. at 13: 5-7. Officer Vigil was notified that Officer Tyson had stopped a vehicle for a

window tint violation. Id. at 13: 12. Prior to exiting the vehicle, Officer Vigil activated his body-

worn camera. Id. at 14: 5-8.

       When Officer Vigil exited his vehicle, he approached the passenger’s side of the stopped

vehicle. Defendant was in the front seat on the passenger side. Id. at 14: 15-17. Officer Vigil

observed Officer Tyson, who had initiated the stop, interacting with Defendant. Id. at 14: 17-19.

Officer Tyson asked Defendant to step out of the vehicle. Id. at 14: 23-25.

       Despite some initial reluctance, Defendant eventually exited the vehicle. Id. at 15: 8-11.

At this time, Officer Vigil was standing a foot or two back from the passenger-side door. Id. at

15: 12-16.

       Upon stepping out of the vehicle, Defendant was wearing a long, dark jacket. The length

of the jacket was approximately to Defendant’s knees and was zipped up. Id. at 92: 13. The

jacket had large zippered pockets with vertical openings which were located on the left and right

sides of the jacket. See Gov.’s Ex. 2. In the back of Defendant’s jacket, there was a split

positioned vertically from the bottom of the jacket up to the lower part of Defendant’s back.

April 4, 2019 Hr’g Tr. 26: 23-25.

       After Defendant stepped out of the car, he dropped his identification card. Id. at 16: 14-

15. Defendant bent down to retrieve his card. Id. After getting his card, Defendant stood back up.

Id. at 16: 23. Officer Tyson directed Defendant to step back, maybe a foot or two, towards the

rear of the car closer to where Officer Vigil was standing. Id. at 16: 24-25. At this time, Officer

Vigil asked Defendant if he had a firearm and Defendant replied that he did not. Id. at 17: 8-9.




                                                  4
       The parties dispute what Officer Vigil observed after Defendant stepped out of the

vehicle. Accordingly, Officer Vigil’s observations will be discussed below in the section on

disputed or controverted evidence. However, the parties agree that, after asking Defendant if he

had a firearm, Officer Vigil patted-down Defendant, finding what Officer Vigil believed to be a

firearm in Defendant’s right pocket. Id. at 20: 9-12. Officer Vigil immediately handcuffed

Defendant and an officer recovered the loaded firearm from Defendant’s pocket. Id. at 20: 14-19.

The recovered loaded firearm was a .357, which is heavier than most guns because it is made out

of solid metal and is big-barreled. Id. at 20: 23-25; see also Gov.’s Exs. 4-5.

B. The Disputed or Controverted Relevant Evidence

       During the evidentiary hearing, Defendant disputed Officer Vigil’s testimony relating to

what he observed after Defendant exited the vehicle. As evidence substantiating Officer Vigil’s

testimony, the Government submitted footage from Officer Vigil’s body-worn camera. See

Gov.’s Ex. 1. As evidence disputing Officer Vigil’s testimony, Defendant also submitted that

same footage from Officer Vigil’s body-worn camera as well as two video clips from the body-

worn cameras of other officers at the scene, Officer Love and Officer Collins. See Def.’s Exs. 1,

2, and 3. Defendant produced no other evidence disputing Officer Vigil’s claims.

       The Court will proceed by recounting Officer Vigil’s testimony relating to his

observations of Defendant after Defendant exited the car. The Court will then determine whether

the video evidence provided by both the Government and Defendant supports or contradicts

Officer Vigil’s testimony.

       Officer Vigil testified that, when Defendant stepped out of the car, he “could see that the

right side of [Defendant’s] jacket, that front pocket area, was weighted. And it was sagging lower


                                                  5
than the left side.” Id. at 15: 21-23. He elaborated that when Defendant stepped out of the vehicle

the right side of the jacket “drops down, heavy to that side, so the jacket’s on a tilt leaning right.”

Id. at 26: 3-5. According to Officer Vigil, based on his experience, this observation immediately

caused him to be concerned that Defendant had a firearm in his jacket. Id. at 16: 11.

       During the hearing, Defendant argued that Officer Vigil could not have seen Defendant’s

pocket-area when Defendant exited the car because Officer Vigil’s view was obscured by

another officer at the scene, Officer Love. Id. at 46: 24-25. Officer Vigil responded that “Officer

Love was in front of me, but he wasn’t directly in front of me. He was slightly towards the

sidewalk. He was moving in different directions. But he wasn’t standing directly between us.” Id.

at 105: 24-106: 2.

       Looking at the footage from Officer Vigil’s body-worn camera, the Court agrees with

Officer Vigil that he would have been able to observe Defendant after Defendant exited the car.

While Officer Vigil’s view of Defendant may have been temporarily partially obscured by

Officer Love, Officer Love quickly moved to the side so that Officer Vigil had an unobstructed

view of Defendant. Gov.’s Ex. 1, 3:08. Moreover, even when Officer Love was standing directly

in front of Officer Vigil, Officer Vigil would still have been able to see the majority of

Defendant’s jacket. Id. Officer Love’s arm was at a ninety-degree angle with his hand on his hip.

As such, Defendant could have seen through the hole between Officer Love’s arm and torso as

well as around the outside of Officer Love’s arm. Id.

       Defendant also argued that the body-worn camera footage showed that Defendant’s right

pocket did not “dip” as Officer Vigil claimed that it did. April 4, 2019 Hr’g Tr. 52: 12-13. Again,

watching the footage from Officer Vigil’s body-worn camera, the Court finds that the right side


                                                   6
of Defendant’s jacket does appear to be heavier than the left side. This is seen by the fact that the

right side of Defendant’s jacket falls straight down to his knees while the left side appears

puffier. Gov.’s Ex. 1, 3:09. At a minimum, the Court finds that the video does not contradict

Officer Vigil’s testimony that, when Defendant stepped out of the car, the right side of his jacket

appeared weighted. Accordingly, the Court credits this portion of Officer Vigil’s testimony.

       During the hearing, Officer Vigil also testified that, when Defendant bent down to pick

up his identification card, Officer Vigil could see that “there was a hard object in there. I thought

it to be a firearm.” April 4, 2019 Hr’g Tr. 16: 20-21. Officer Vigil further testified that, when

Defendant bent down, “that right side is leaning significantly further – lower than that left side of

the jacket. It’s kind of pulling the jacket to the right.” Id. at 26: 19-22. Due to the weight in

Defendant’s right pocket, Officer Vigil observed that the split in the back of Defendant’s jacket

was more pronounced to the right. Id. at 27: 1-4.

       Again, during the hearing, Defendant argued that Officer Vigil’s view of Defendant

would have been obscured by Officer Love. Id. at 47: 12-14. The Court has already addressed

this argument, and further finds that by the time that Defendant bent down to pick up his card,

Officer Love was no longer standing between Officer Vigil and Defendant. Gov.’s Ex. 1, 3:08.

       Based on footage from Officer Collins’s body-worn camera, Defendant further argued

that Officer Vigil was not looking at Defendant when Defendant bent down to get his

identification card. Instead, Defendant claimed that Officer Vigil’s head was turned toward the

driver-side of the car. April 4, 2019 Hr’g Tr. 96: 20-97: 7. Watching the footage from Officer

Collin’s body-worn camera, the Court finds that Officer Vigil was consistently observing

Defendant during the relevant time-period. See generally Def.’s Ex. 3. While Defendant was


                                                   7
exiting the vehicle, Officer Vigil’s head briefly turned away from Defendant and towards the

driver-side of the vehicle. Id. at 0:05. However, Officer Vigil’s head remained turned away from

Defendant for less than a second. Id. Such a brief distraction would not have prevented Officer

Vigil from observing Defendant while he bent down to retrieve his card.

       Moreover, watching the footage from Officer Vigil’s body-worn camera, the Court finds

support for Officer Vigil’s testimony. When Defendant bent down to pick up his card, his jacket

appears to be pulled towards the right. Gov.’s Ex. 1, 3:12. And, when Defendant stood back up,

his jacket quickly fell back down towards his knees on the right side, while remaining puffier on

the left side. Id. at 3:16. Accordingly, the Court credits this portion of Officer Vigil’s testimony.

       Further supporting his suspicion that Defendant possessed a firearm, Officer Vigil

testified that, when Defendant stepped back on Officer Tyson’s orders, he “thought it to be a

little unnatural, because he comes kind of like in a stiff motion back up towards me.” April 4,

2019 Hr’g Tr. 17: 4-6. During the hearing, Defendant offered no argument against this statement.

And, watching the provided footage, the Court finds that the evidence does not contradict this

statement. Accordingly, the Court credits this portion of Officer Vigil’s testimony.

       Finally, when Officer Vigil asked Defendant if he had any weapons on him, Officer Vigil

testified that Defendant’s right arm “kind of drops towards – slightly towards that area of the

pocket.” Id. at 17: 10-11.

       At the hearing, Defendant argued that the video footage from Officer Vigil’s body-worn

camera did not reflect Defendant’s arm moving towards his right pocket. Id. at 62: 7-9.

Reviewing all footage provided, there is no vantage point by means of which the Court could

adequately determine whether or not Defendant’s arm moved towards his right pocket after


                                                  8
Officer Vigil asked him if he had a gun. As such, the Court finds that the provided evidence

neither conclusively establishes that Defendant’s arm did move towards his right pocket nor that

Defendant’s arm did not move towards his right pocket. As Defendant has introduced no other

evidence which would contradict this testimony, and the Court has no reason to doubt Officer

Vigil’s credibility on this point, the Court will credit this portion of Officer Vigil’s testimony.

          Based on these observations, Officer Vigil testified that he was concerned for “the other

officers on the scene, for myself and for the Defendant as well and just everybody that was there.

For safety reasons, you know. Firearms are very dangerous.” Id. at 19: 6-9. Due to these

concerns, Officer Vigil testified that he decided to conduct a pat-down of Defendant’s right

pocket.

          The parties also dispute the method by which this pat-down took place. Again, the Court

will proceed by recounting Officer Vigil’s testimony relating to his pat-down of Defendant. The

Court will then determine whether the video evidence supports or contradicts Officer Vigil’s

testimony.

          Officer Vigil testified that “at this point, I’m focused directly on that pocket. Nothing

else. So I immediately went to that pocket and I picked up that side of the jacket, which I saw

that heavy object, which I believed to be a firearm. I picked the jacket up and reaffirmed it was

heavy, consistent with a firearm, and then grabbed the firearm, which I immediately recognized

to be a handgun.” Id. at 20: 6-12. Officer Vigil reiterated that he “first lifted the pocket” that he

believed had the gun in it. Id. at 27: 25-28: 1. He stated that he “went right to it.” Id. at 28: 14.

          During the hearing, Defendant argued that Officer Vigil did not initially go to the right

pocket. Instead, based on footage from the body-worn cameras of Officers Vigil and Love,


                                                    9
Defendant argued that Officer Vigil lifted up the jacket to check the waistband and tapped the

outside of the left pocket before searching the right pocket and finding the loaded firearm. Id. at

49: 1-4; 79: 9-11. Officer Vigil denied this and reaffirmed that he was solely interested in the

right pocket. He testified that he grabbed Defendant’s jacket with both hands and pulled the

jacket up on the right side in order to “see the object, the heavy object, slightly bounce.” Id. at

71: 17-18.

       None of the videos provided present an ideal angle for determining the exact location of

Officer Vigil’s hands when searching Defendant. However, after watching all videos multiple

times, the Court concludes that the videos corroborate Officer Vigil’s testimony. To begin the

search, Officer Vigil’s left hand reaches for the outermost right side of Defendant’s jacket.

Gov.’s Ex. 1, 3:24; Gov.’s Ex. 2, 0:21. At the same time, Officer Vigil’s right hand reaches

towards the center of Defendant’s jacket. Id. Officer Vigil then lifts both hands at the same time

so that Defendant’s right pocket is lifted and hanging down freely. Gov.’s Ex. 1, 3:25; Gov.’s Ex.

2, 0:22. While the right pocket is freely hanging down, it appears that it is weighted down by

something. Id. Officer Vigil then moves both hands down Defendant’s right-side pocket area,

feeling the exterior of the pocket. Gov.’s Ex. 1, 3:26; Gov.’s Ex. 2, 0:23. It then appears that

Officer Vigil feels the loaded firearm in Defendant’s pocket because he quickly handcuffs him,

and an officer later removes the loaded handgun from that pocket. Accordingly, the Court finds

that the video evidence corroborates this portion of Officer Vigil’s testimony, and the Court

credits that testimony. Although memory may be malleable, in this case, body-worn camera

footage supports the relevant portions of Officer Vigil’s testimony.




                                                  10
                                         II. DISCUSSION

       Defendant argues that the tangible physical evidence seized by law enforcement from

Defendant’s body on June 11, 2018 was obtained in violation of the Fourth Amendment. As

such, Defendant argues that the evidence should be suppressed. The Court disagrees and finds

that the evidence was not seized unconstitutionally.

       “Time and again" the Supreme Court “has observed that searches and seizures conducted

outside the judicial process, without prior approval by judge or magistrate, are per se

unreasonable under the Fourth Amendment—subject only to a few specifically established and

well delineated exceptions." Minnesota v. Dickerson, 508 U.S. 366, 372 (1993) (internal

quotation marks omitted). As is relevant here, one of those exceptions occurs when officers

conduct a “Terry search.” Under Terry v. Ohio, 392 U.S. 1 (1968), during a properly justified

stop on the street, if a law enforcement officer has a reasonable articulable suspicion that “that

the individual whose suspicious behavior he is investigating at close range is armed and

presently dangerous to the officer or to others," then that officer may conduct a limited search “to

determine whether the person is in fact carrying a weapon and to neutralize the threat of physical

harm." Terry, 392 U.S. at 24. In order for a Terry search to be justified, the circumstances at the

time of the search and seizure must “warrant a man of reasonable caution in the belief that the

action taken was appropriate.” Id. at 22 (internal quotation marks omitted).

       Here, the parties agree that the officers engaged in a properly justified stop based on the

fact that the vehicle in which Defendant was a passenger had unlawfully tinted windows. See

April 4, 2019 Hr’g Tr. at 112: 12 (“I’m not questioning that it was a lawful stop.”); Id. at 101:

16-23 (explaining that the vehicle in which Defendant was a passenger had windows which


                                                 11
measured 6% light transmittance, well below the 70% and 50% required for front and rear

windows respectively). Defendant also does not dispute that the officers were justified in asking

him to exit the vehicle. See Maryland v. Wilson, 519 U.S. 408, 410 (1997) (explaining that

officers may order the passenger of a lawfully stopped vehicle to exit the vehicle). Accordingly,

the only issue before the Court is whether or not Officer Vigil had a reasonable articulable

suspicion that Defendant was dangerous to the officers or to others on the scene in order to

justify the search of Defendant’s right pocket. See Terry, 392 U.S. at 24.

       The Court concludes that Officer Vigil did have a reasonable articulable suspicion for

conducting his search of the right pocket, making the search lawful and the evidence obtained

admissible. Officer Vigil testified that he had multiple reasons for suspecting that Defendant was

in possession of a firearm. First, Officer Vigil testified that, when Defendant exited the vehicle,

the right side of Defendant’s jacket was sagging down lower than the left side and appeared to be

weighted. Based on Officer Vigil’s 17 years of experience in law enforcement, he became

concerned that there was a firearm in Defendant’s right pocket. April 4, 2019 Hr’g Tr. 15: 21-23;

26: 3-5; 16:11. Officer Vigil then testified that he became more suspicious when Defendant bent

down to pick up his identification card. Officer Vigil observed what he believed to be a hard

object in Defendant’s right pocket which pulled Defendant’s jacket to the right as he bent down.

Additionally, upon bending down, the split in the back of Defendant’s jacket was more

pronounced on the right side than on the left, indicating something heavy in Defendant’s right

pocket. Id. at 16: 20-21; 26: 19-22; 27: 1-4. When Officer Tyson asked Defendant to take a step

back, Officer Vigil further observed that Defendant moved back in a stiff, unnatural way. Id. at

17: 4-6. And, when Officer Vigil asked Defendant if he had a firearm, Officer Vigil observed


                                                 12
that Defendant’s hand dropped down towards his right pocket. Id. at 17: 10-11; see United States

v. Bullock, 510 F.3d 342, 348 (D.C. Cir. 2007) (finding reasonable suspicion for a Terry search

of suspect stopped for a traffic offense when the suspect’s hands repeatedly moved towards his

lap where the officer feared a weapon was hidden).

        Based on these observations relating to Defendant’s right pocket, Officer Vigil became

concerned for “for the officers on the scene, for myself and for the Defendant as well and just

everybody that was there. For safety reasons, you know. Firearms are very dangerous.” April 4,

2019 Hr’g Tr. 19: 6-9. Officer Vigil then conducted a pat-down of Defendant’s right jacket

pocket. In conducting the pat-down, Officer Vigil grabbed the right side of Defendant’s jacket

with his left hand, and the center of Defendant’s jacket with his right hand and lifted the right

side of the jacket with both hands. Upon lifting, the right pocket was left hanging, and Officer

Vigil observed a heavy object in the pocket “bounce.” Id. at 71: 17-18. Officer Vigil then felt the

outside of the right pocket with both hands and determined that the object in the pocket was a

firearm. Id. at 20: 6-12. The Court finds that Officer Vigil’s exclusive focus on Defendant’s right

pocket during the pat-down corroborates his testimony that he had reasonable articulable

suspicion that there was a firearm in Defendant’s right pocket.

       In determining whether an officer has reasonable suspicion to conduct a pat-down

following a lawful stop, the Court considers the totality of the circumstances. As the United

States Circuit Court for the District of Columbia has explained, “[a]n officer on the beat does not

encounter discrete, hermetically sealed facts. Rather, as we repeatedly have cautioned, the

question of whether reasonable suspicion existed can only be answered by considering the

totality of the circumstances as the officer on the scene experienced them.... Hence, even though


                                                 13
a single factor might not itself be sufficiently probative of wrongdoing to give rise to a

reasonable suspicion, the combination of several factors — especially when viewed through the

eyes of an experienced officer — may.” United States v. Brown, 334 F.3d 1161, 1165 (D.C. Cir.

2003) (internal quotation marks omitted). Considering the totality of the evidence, the Court

concludes that Officer Vigil had reasonable articulable suspicion to conduct a pat-down of

Defendant’s right pocket. The reasonableness of Officer Vigil’s search is especially apparent

given the recognized danger to officers when conducting traffic stops. See, e.g., Wilson, 519 U.S.

at 413 (explaining that “traffic stops may be dangerous encounters” and recounting statistics of

officers injured or killed during traffic stops); Pennsylvania v. Mimms, 434 U.S. 106, 110 (1977)

(recognizing “the inordinate risk confronting an officer as he approaches a person seated in an

automobile”).

                                       III. CONCLUSION

       For the foregoing reasons, the Court concludes that the June 11, 2018 search and seizure

of Defendant which resulted in the discovery of Defendant’s loaded firearm was not in violation

of his Fourth Amendment rights. Accordingly, the Court will DENY Defendant’s Motion to

Suppress. An appropriate Order accompanies this Memorandum Opinion.

                                                       /s
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                 14